 


 HR 535 ENR: Taiwan Travel Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 535 
 
AN ACT 
To encourage visits between the United States and Taiwan at all levels, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Taiwan Travel Act.  2.FindingsCongress finds the following: 
(1)The Taiwan Relations Act (22 U.S.C. 3301 et seq.), enacted in 1979, has continued for 37 years to be a cornerstone of relations between the United States and Taiwan and has served as an anchor for peace and security in the Western Pacific area.  (2)The Taiwan Relations Act declares that peace and stability in the Western Pacific area are in the political, security, and economic interests of the United States and are matters of international concern.  
(3)The United States considers any effort to determine the future of Taiwan by other than peaceful means, including by boycotts or embargoes, a threat to the peace and security of the Western Pacific area and of grave concern to the United States.  (4)Taiwan has succeeded in a momentous transition to democracy beginning in the late 1980s and has been a beacon of democracy in Asia, and Taiwan’s democratic achievements inspire many countries and people in the region.  
(5)Visits to a country by United States Cabinet members and other high-ranking officials are an indicator of the breadth and depth of ties between the United States and such country.  (6)Since the enactment of the Taiwan Relations Act, relations between the United States and Taiwan have suffered from insufficient high-level communication due to the self-imposed restrictions that the United States maintains on high-level visits with Taiwan.  
3.Sense of Congress; Statement of policy 
(a)Sense of congressIt is the sense of Congress that the United States Government should encourage visits between officials from the United States and Taiwan at all levels.  (b)Statement of policyIt should be the policy of the United States to— 
(1)allow officials at all levels of the United States Government, including Cabinet-level national security officials, general officers, and other executive branch officials, to travel to Taiwan to meet their Taiwanese counterparts;  (2)allow high-level officials of Taiwan to enter the United States, under conditions which demonstrate appropriate respect for the dignity of such officials, and to meet with officials of the United States, including officials from the Department of State and the Department of Defense and other Cabinet agencies; and  
(3)encourage the Taipei Economic and Cultural Representative Office, and any other instrumentality established by Taiwan, to conduct business in the United States, including activities which involve participation by Members of Congress, officials of Federal, State, or local governments of the United States, or any high-level official of Taiwan.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 